Order entered October 26, 2017




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-17-00234-CR

                             THOMAS CHANTHAVONG, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. F-1533285-L

                                           ORDER
        Before the Court is the State’s October 25, 2017 “Motion for Extension of Time to File

Brief and for Acceptance of Contemporaneously Tendered Brief.” This case is set for submission

on December 5, 2017. The State has been granted one previous extension in this case.

        We GRANT the State’s October 25, 2017 motion for extension of time to file its brief

and ORDER the brief tendered to the Clerk of the Court contemporaneously with that motion

filed as of the date of this order.

                                                     /s/   DOUGLAS S. LANG
                                                           PRESIDING JUSTICE